﻿It gives me great pleasure, Sir, to extend to you my warm congratulations on your well-deserved election as President of the thirty-eighth session of the General Assembly.
In your career as a diplomat you have shown excellent qualities of wisdom and statesmanship, and you come from a country which has always given strong support to the principle of collective security. I am sure that under your presidency the affairs of this session will receive wise and efficient guidance. I assure you of the co-operation of my delegation in the tasks that lie ahead.
I thanks for this opportunity to express to Mr. Imre Hollai my delegation's appreciation of the competence and energy he displayed in directing the affairs of the thirty-seventh session.
The Secretary-General has undertaken a number of personal initiatives to promote the peaceful resolution of conflicts. I wish to express here my admiration for the patient and constructive diplomacy that attended the use of his good offices and for his energetic execution of the complex tasks assigned to him.
The deterioration in the world situation which has taken place since the last session of the General Assembly is, I am sure, a matter of grave concern to us all. The thirty-eighth session is taking place, regrettably, against a background of escalating regional conflicts and heightened world tension, and the outlook for the future is not promising. Indeed, looking ahead to the fifth decade of the existence of the United Nations, it is difficult to picture a world where international relations are based firmly on the principles of the Charter and on those equally important instruments that stem from the Charter.
Certainly, as we examine the many questions on our agenda which deal with threats to peace and security, we cannot fail to note the wide gap which separates these issues from the solutions devised for them by the international community.
I need hardly point out that United Nations efforts to end racism and colonialism in southern Africa continue to be thwarted; that the provisions of key resolutions of the General Assembly and Security Council on Middle East questions are being deliberately pre-empted while turmoil and conflict remain chronic in the area; and that the call of the vast majority of Member States for the withdrawal of forces of occupation and military aggression in the Horn of Africa, western Asia, South-East Asia, southern Africa, the Middle East and other areas has gone unheeded.
In these and other areas of the world the brutal suppression of the right to self-determination, independence and national sovereignty has led inevitably to instability and conflict.
Pressing as these questions are, they pale into insignificance when we consider the threat of nuclear war which hangs over the world. It is a threat that will continue while the great Powers pursue the nuclear arms race and while the decisions of the special sessions on disarmament remain unimplemented.
The potential for nuclear confrontation to cause dangerous and tragic incidents was graphically illustrated by the recent shooting down of the commercial airliner KAL flight 007, which resulted in the tragic loss of 269 innocent lives. This incident has justifiably caused worldwide concern. We hope that the response of the world community will lead to the strengthening of international arrangements for the safety of air travel and will help to ensure that a tragedy of this kind will never occur again.
It is plain that we inhabit a dangerous world and this new and serious efforts must be made to make it a more safe and stable one. I believe that as a first step Member States must be prepared to put long-term global objectives before short-term interests.
I turn now to southern African issues which have serious implications for international as well as for regional peace and security.
South Africa's illegal occupation of Namibia is not only defiance of the authority of the United Nations but a continuing cause of regional conflict. In our view, Security Council resolution 435 (1978) is the only valid basis for Namibian independence, and we believe the Council must take effective action to carry out its responsibilities towards the Namibian people.
The world community has long condemned apartheid in South Africa as a crime against humanity. Today, in defence of that crime, the Pretoria regime uses increasingly brutal measures to crush internal opposition to its racist minority rule.
My Government strongly supports the many General Assembly resolutions directed at the solution of the southern African problem, and we call on those States most closely involved to show the necessary political will to implement them.
The Middle East is of course another area where principle and practice are far apart. Israel continues to ignore the prescriptions for a peaceful settlement of the Palestinian problem, and the effects of Israel's unwarranted invasion of Lebanon last year are still evident in the human suffering, the devastation of large areas and the fuelling of political instability.
The General Assembly must call for the immediate withdrawal of all Israeli troops from Lebanon and must reaffirm Lebanon's internationally recognized borders. It must also demand withdrawal from occupied Arab lands, including the Holy City of Jerusalem, in accordance with the relevant resolutions of the Security Council and the General Assembly, and must continue its support for recognition of the legitimate right of the Palestinian people to self-determination.
It is a matter of profound regret to us that Iran and Iraq, two non-aligned States, have not been able to resolve their differences by peaceful means and that grievous loss of life and destruction of property continue to be suffered by both sides in the conflict between them. We hope Iraq and Iran will respond to the universally expressed desire that the fighting stop and that they engage in negotiations to bring about an honourable, just and enduring peace.
The trend towards foreign military intervention in the affairs of States is of course one which runs counter to fundamental principles of the Charter of the United Nations. These interventions inevitably lead to bitter civil wars, catastrophic refugee situations and regional instability and tension.
In this context the world community must continue to demand an end to the occupation of Afghanistan by 
the Soviet Union. My Government supports the efforts of the Secretary-General to bring about a political solution to this problem. We hope that such a solution will include the resolution of the tragic refugee problem in an honourable and humanitarian way, with the withdrawal of Soviet forces from Afghanistan, to enable the Afghan people to decide on their future free from foreign interference.
We regret that in Democratic Kampuchea too the aspirations of the people to national independence continue to be obstructed by foreign intervention and that this situation has escalated regional tensions. We hope that all the States concerned will enter into dialogue in order to ensure that the people of Kampuchea are enabled freely to elect a Government of their choice.
Unfortunately, we must add the question of Chad to the list of cases of unwarranted and opportunist military interventions in the affairs of States. My Government hopes that Member States will call for the immediate and unconditional withdrawal of ail foreign troops from Chad and will demand that its territorial integrity be scrupulously respected.
The festering problems of the Horn of Africa are of serious and pressing concern to my country. I believe they also deserve the close attention of the international community, because they destabilize our strategically important region and contribute to global tensions.
There is of course a long history behind the endemic tension and conflict in the Horn of Africa, but I wish now to call particular attention to the latest manifestation of the region's deep-seated and dangerous problems.
In July 1982 the Ethiopian army, supported by surrogate forces, invaded the territory of the Somali Democratic Republic by land and by air and captured the Somali townships of Goldogob and Balamballe, the latter some 32 km into Somali territory. They continue to occupy these townships to this day, despite the fact that the Ethiopian regime has been widely condemned by the international community for its aggression. That regime is attempting to undermine the sovereignty, territorial integrity and national independence of my country. Undoubtedly it feels able to carry out these aggressions because of the presence in Ethiopia of the military bases of a super-Power and of its surrogate troops.
Ethiopia has continued its attempts to seize and occupy Somali territory. Only last July we were forced once again to defend our country in the face of a major onslaught on the settlements of Qabno and Mataban in the Hiran region of Somalia.
We therefore call on Member States to condemn the Ethiopian regime for its aggression and to demand that Ethiopia withdraw its forces from Somali territory and put an end to its unwarranted attacks.
A single issue underlies Ethiopia's current military adventures on our borders and the many other conflicts which trouble the Horn of Africa. That issue is Ethiopia's persistent denial of the right of self-determination to its colonized peoples in areas such as western Somalia, Abo, Eritrea and Tigray. These peoples are waging the same anti-colonial struggle as was successfully waged in the past by the majority of Members of the United Nations and which is still being waged in southern Africa. It is a struggle validated by resolution 1514 (XV) and by the progress from colonial status to nationhood achieved by a large proportion of the membership of the Assembly.
The colonization of the Horn of Africa by the European Powers and by Ethiopia was carried out within the same period and as a result of collusion between the
European and the Ethiopian imperial States. It remains a curious anomaly that European colonialism is now a thing of the past in our region, but violence and bloodshed remain as the bitter fruit of Ethiopia's continuing colonial policies.
The problems of our region are not caused by territorial or boundary disputes between States, but by the oppression of peoples seeking their inalienable rights.
The denial of the right of self-determination to the captive nationalities in the prison State of Ethiopia by the Ethiopian regime and the policies of repression and genocide practiced by that regime against peoples struggling for their freedom and national independence have caused mass exoduses of refugees from Ethiopia into neighbouring countries.
Somalia alone has at one time hosted more than 1.5 million persons in refugee camps. Their presence in our country has placed an intolerable burden on our fragile economy, despite the generous response by the international community to the need for emergency assistance. To date there remain more than 700,000 persons in refugee camps m Somalia, and a similar number eke out a living among the population throughout the country. Naturally, the refugee problem cries out for solution, since the generosity of my Government and that of the donors of aid is not unlimited. However, such a solution is not in sight in view of the continuation of the relentless policy of repression within the empire State of Ethiopia.
On behalf of my Government I wish to reaffirm once again that Somalia has no territorial claims against any of its neighbours. We hope that the problems of the region will be settled by peaceful means in accordance with the Charter. We will, however, continue to exercise our right to defend ourselves against military aggression and we will continue to extend our determined support for the legitimate rights of those peoples that are suffering under alien domination in the Horn of Africa.
I have already called attention to the troubling distance between United Nations resolutions and the political realities of our times. This distance is nowhere more apparent and nowhere more dangerous than in questions of disarmament, particularly the question of nuclear disarmament.
The threat posed by nuclear arms to mankind's survival looms larger with every increase in nuclear arsenals and with every refinement of the capacity of the nuclear Powers to wreak destruction on each other and on the world. Scientists of international repute describe this situation as the triumph of irrationality. In the view of my Government, the General Assembly's continuing but so far unsuccessful call for a freeze m the production and stockpiling of nuclear weapons, for a comprehensive test-ban treaty and for the prohibition of chemical weapons represents the voice of sanity.
We believe that emphasis must now also be placed on preventing the spread of nuclear and other confrontations to outer space. The development of anti-satellite weapons would undoubtedly add a new destabilizing element to an already frightening nuclear balance of terror.
The negative consequences of the arms race in nuclear and highly sophisticated conventional weapons are clearly discernible in the world today. Inflation, recession and the widening of the gap between the haves and have-nots have been followed by the squandering of immeasurable human, material and technological resources on weapons of destruction. In the political sphere States have become more vulnerable to intervention and interference, and tension and conflicts are on the increase in every part of the world.
We appeal to the nuclear Powers to work with a new sense of urgency and a stronger political will to remove the threat of a nuclear holocaust from the globe and to promote the channelling of military resources towards the work of peace and progress.
The establishment of zones of peace and nuclear- weapon-free zones is an important goal set by the tenth special session of the General Assembly. In our view, it continues to deserve the strong support of Member States. We deeply regret that only in Latin America has it been possible for this concept to receive practical implementation.
My Government has always given strong support to the General Assembly's Declaration of the Indian Ocean as a Zone of Peace, and we fully endorse the provisions of the Final Document of the Meeting of the Littoral and Hinterland States of the Indian Ocean.'" We hope that all States concerned will work for the success of the long-delayed Conference on the Indian Ocean scheduled to take place in Sri Lanka in 1984. The Conference, in our view, must emphasize the need for the dismantling of all foreign bases, the withdrawal of all foreign forces as well as surrogate troops, the settling of regional disputes by peaceful means and the granting of the right to self determination to peoples under alien domination. These questions are particularly important because a dangerous incentive to increased super-Power rivalry and confrontation has been provided by the involvement of large numbers of Soviet and Cuban forces in local conflicts in the Horn of Africa and by the establishment of large-scale Soviet military and naval bases in the region, a development made possible through the collaboration of certain regional States.
If we turn from the disarmament scene to that of the world economic situation, we find the same disappointing gap between principle and practice. In the current disarray of global economics and finance, it is hard to find evidence of the international consensus achieved in the General Assembly an the modalities for establishing a new and more just economic order. The sixth session of the United Nations Conference on Trade and Development, held at Belgrade recently, clearly showed the extent to which that consensus has been sidetracked.
My Government regrets that there has not been a more favourable response from the developed countries to the call of the third world for a prompt and vigorous programme of development assistance, for easing debt burdens, for measures to ensure more just and stable commodity prices and for a rollback of protectionist policies.
While my Government believes that the developing countries must indeed practice self-reliance and must strengthen technical co-operation among themselves, we also believe that the economic interdependence of the North and the South is an inescapable reality. In our view, both regions would benefit if the poorer countries were given the strong boost towards economic recovery which they desperately need.
The steady and impressive record of achievements by the United Nations in the economic, social, technological and humanitarian fields is one hi which Member States can all take note. However, we cannot be complacent over the failure of the world Organization to come to grips with crucial matters involving world peace and security.
I have expressed my concern over the Organization's chronic failure to carry out decisions which represent the collective wisdom of the international community. I believe this failure represents a crisis of authority for the United Nations. Undoubtedly, some of the bureaucratic proliferation and overlapping of resolutions needs to be trimmed, but this is a separate issue. It is secondary to the essential task of building an effective system of collective security for our interdependent world. In his current report on the work of the Organization [/4/3#/V], the Secretary-General has again called attention to the crisis in the multinational approach to world affairs. He has rightly emphasized that the machinery of. International diplomacy must be made to move forward if we are to avoid chaos and disaster on a scale hitherto unknown.
In this context, I heartily welcome the inclusion in the agenda of an item on the implementation of United Nations resolutions. It has the support of the non-aligned group, and I hope that constructive contributions will come from a wide variety of States. This item challenges us all to work with renewed dedication to make the world Organization a truly effective instrument for the maintenance of world peace and security.
